DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 03/15/2022. Claims 1-18 are presently pending and are presented for examination. Claims 5 and 10 are canceled.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-136010, filed on 07/24/2019.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
Applicants amendments to incorporate “and a third lateral position change amount calculator configured to, when the diverging lane width determiner determines that the allowance width is narrower than the allowance width determination value and the target path determiner determines that the target path is set to a direction of a branching lane on a road wall side of the bifurcated branch lane, the road wall side being opposite to the main lane side, calculate the lateral position change amount by subtracting, from one-half of the lane width of the diverging lane, a value obtained by adding one-half of the vehicle width of the own vehicle to a lateral position correction amount set in advance with respect to a road wall.” overcomes the prior art of record, and renders the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to calculating a lateral position change amount “calculate the lateral position change amount by subtracting, from one-half of the lane width of the diverging lane, a value obtained by adding one-half of the vehicle width of the own vehicle to a lateral position correction amount set in advance with respect to a road wall.”, distinguishes an apparent novel methodology for calculating and navigating a lateral position of a vehicle navigating through diverging lanes of different shapes, with a value including a lateral position correction amount set in advance. The prior art of record for example, discloses determining the lateral position of a vehicle navigating diverging lanes by subtracting half of a vehicle width with respect to a lane, for lane centering, however application of a lateral position correction amount set in advance, appears to establish a new method in the art. The subject matter of the claimed invention is therefore allowable.
Regarding claim 11
Applicants amendments to incorporate “and when the allowance width is narrower than the allowance width determination value and the target path determiner determines that the target path is set to a direction of a branching lane on a road wall side of the bifurcated branch lane, the road wall side being opposite to the main lane side, calculate the lateral position change amount by subtracting, from one-half of the lane width of the diverging lane, a value obtained by adding one-half of the vehicle width of the own vehicle to a lateral position correction amount set in advance with respect to a road wall.” overcomes the prior art of record, and renders the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to calculating a lateral position change amount “calculate the lateral position change amount by subtracting, from one-half of the lane width of the diverging lane, a value obtained by adding one-half of the vehicle width of the own vehicle to a lateral position correction amount set in advance with respect to a road wall.”, distinguishes an apparent novel methodology for calculating and navigating a lateral position of a vehicle navigating through diverging lanes of different shapes, with a value including a lateral position correction amount set in advance. The prior art of record for example, discloses determining the lateral position of a vehicle navigating diverging lanes by subtracting half of a vehicle width with respect to a lane, for lane centering, however application of a lateral position correction amount set in advance, appears to establish a new method in the art. The subject matter of the claimed invention is therefore allowable.
Regarding claim 12
Applicants amendments to incorporate “and 4) the bifurcated branch lane is further bifurcated into two branching lanes, set a target lateral position of the target path at a time when a lane change of the own vehicle from the main lane to the diverging lane is completed, based on the target path and a lane width of the diverging lane.” overcomes the prior art of record, and renders the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to setting a lateral position of the vehicle specifically at a time when a vehicle completes a lane change to a diverging lane distinguishes an apparent novel methodology for calculating and navigating a lateral position of a vehicle navigating through diverging lanes of different shapes. The prior art of record for example, discloses setting and controlling the lateral position of a vehicle prior to a branching main lane, to center a vehicle in a travelling lane as it approaches a diverging lane, however application of a lateral position amount both after a lane change into a diverging lane and prior to any subsequent lane change to an additional diverging lane, (centering a vehicle between diverging lanes after a lane change) appears to establish a new method in the art. The subject matter of the claimed invention is therefore allowable
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jardine (U.S. Publication No. 2022/0135039) discloses a vehicle control system and method with lateral position control of a vehicle with respect to a target branching lane (see Fig. 3 and Fig. 5). Matsubara et. al. (U.S. Publication No. 2017/0248959) discloses a vehicle control device and vehicle control method with lane centering in a branching lane (see Fig. 9 and Figs. 13A-C). Ueyama et. al. (U.S. Publication No. 2014/0229068) discloses a vehicle drive-control device with lane centering in a y branch with respect to a branching point being reached (Figs. 22, 29, Char. Q1) however not controlling the lateral position of a vehicle with respect to the total width of the diverging lanes Q2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664